Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.
2. 	Claims 1, 24, 45, 46 and 48 have been amended. Claims 3-5, 8, 15, 16, 18, 21, 25-40, 43, 44, 47, 50-58, and 61-81 have been cancelled.  Claims 1, 2, 6, 7, 9-11, 13, 14, 17, 19, 20, 22, 23, 24, 41, 42, 45, 46, 48, 49, 59, 60, 82 and 83 are pending. 
3.	Claims 6, 7, 19, 20, 22, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 1, 2, 9-11, 13, 14, 17, 24, 41, 42, 45, 46, 48, 49, 59, 60, 82 and 83 are currently under consideration as drawn to the elected species 1) An inhibitor of T cell or dendritic cell suppression: an antibody or antibody fragment, particularly an anti-PD-1 antibody; 2)    An immunostimulatory compound: CpG; 3) A cytokine or a compound that attracts an immune cell: granulocyte macrophage colony-stimulating factor (GM-CSF).; 4) Compounds that induce immunogenic cell death: anthracycline compounds.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


1, 24, 41, 45, 46, 48, 49, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0094518 (Wu et al. April 2, 2015, filed Sep. 26, 2014), “Wu”. 
Wu teaches a method of treating cancer, the method comprising contacting tissue at or near the site of a tumor in a subject with a polymeric substrate that releases two or more therapeutic agents, wherein at least one of the two or more therapeutic agents is an anti-tumor agent, wherein at least one of the two or more therapeutic agents is an immunomodulatory, and wherein the anti-tumor agent is a chemotherapeutic agent.  See claims 14-18.
Wu teaches treating solid tumors including head and neck squamous cell carcinomas, breast cancer, lung cancer and colon cancer.  See ¶¶ 0180-0182 and claim 24. 
Wu teaches that the polymer gel can comprise a micro-porous gel or a macro-porous matrix to control the release timing of the therapeutic agents and degradation of the polymer.  See ¶¶ 0027, 0078, 0080, 0097and Fig. 10. 
Wu teaches that the polymer is biodegradable. See ¶¶ 0027, 0030, 0031, 0040, 0080, and 0081 and Fig. 10. 
Wu teaches using the polymer platform comprising CCL21 and cisplatin to deliver the agents locally to maximize the therapeutic index and minimize side effects.  See Example 1- ¶ 0193, in particular. 
Wu teaches that immunomodulators like CCL21 will increase the efficiency of tumor cell killing by the host’s immune system. See ¶ 0194.  
Wu teaches that CCL21 recruits dendritic cells and T cells to the tumor site.  See ¶¶ 0022 and 0228 and Fig. 5. 

Wu teaches that the polymer can be injected into the diseased tissue. See ¶¶ 0021, 0041, 0165 and 0169. 
Wu teaches that the polymer can be used to deliver cytokines like granulocyte macrophage colony-stimulating factor, IL-12 and anthracyclines like doxorubicin.  See ¶¶ 0119 and 0126 and claim 16. 
Wu teaches that the polymer can be a hydrogel made of alginate.  See ¶¶ 0101-103 and claim 7. 
Wu does not explicitly exemplify injecting a porous form of the polymer platform into a solid tumor or proximal to a solid tumor.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Wu and inject a porous form of the polymer platform into a solid tumor  or proximal to a solid tumor comprising immunomodulators like CCL21 and GM-CSF and with chemotherapeutics like cisplatin or an anthracycline, such as doxorubicin, because Wu teaches using all of these elements in the method of treating cancer with the polymer platform, Wu teaches the porosity of the polymers can be used to regulate the release of the therapeutic agents and Wu teaches that treatment with CCL21 and cisplatin secreting polymer reduced tumor burden in head and neck squamous cell carcinomas.  Thus one of skill in the art would have been motivated to use the methods of Wu to optimize as appropriate for the solid tumor being treated to deliver the chemotherapeutic agents locally to . 

6.	Claims 42, 60, 82 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0094518 (Wu et al. April 2, 2015, filed Sep. 26, 2014), “Wu” as applied to claims 1, 24, 41, 45, 46, 48, 49, and 59 above in further view of WO 2012/167230 (Gadish et al. Dec. 6, 2012, of record), “Gadish”. 
 Wu teaches as set forth above, but does not teach treating with a CPG-ODN.
	Gadish teaches a biopsy-free method for producing a processed tumor antigen in situ comprising administering to a subject diagnosed with a cancer a porous 3-dimensional scaffold, said scaffold comprising a chemoattractant of cancer cells, maintaining said scaffold in situ for a time period sufficient to accumulate a circulating cancer cell to yield a cancer cell-containing scaffold, and contacting said cell-containing scaffold with a cytotoxic or cytolytic element to produce a processed tumor antigen. See claim 1 and paragraph bridging pp. 8-9, 2nd paragraph p. 9 and Figure 2. 
Gadish teaches that the porous 3-dimensional scaffold comprises GM-CSF for recruitment of dendritic cells and CpG-ODN/PEI as a danger signal for maturation of dendritic cells to produce anti-tumor immune responses to reduce tumor burden.  See page 4-2nd paragraph, paragraph bridging pp. 8-9, 2nd paragraph p. 9, pp. 11-13, Example 13and Figure 2. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Wu and Gadish and use GM-CSF and CpG-ODN/PEI in combination with the chemotherapeutic agent in the porous form of .

7.	Claims 2, 9-11, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0094518 (Wu et al. April 2, 2015, filed Sep. 26, 2014), “Wu” as applied to claims 1, 24, 41, 45, 46, 48, 49, and 59 above, and further in view of Callahan and Wolchok (J. Leukocyte Biology July 2013 94: 41-53, IDS). 
Wu teaches as set forth above, but does not teach using a PD-1 antibody. 
Callahan and Wolchok teach that modulation of co-inhibitory receptors on T cells is a potent way to amplify anti-tumor immune responses.  See abstract. 
Callahan and Wolchok teach that there are multiple PD-1 blocking in clinical development for the treatment of cancer.  See abstract and Tables 1-4.   Callahan teaches that Nivolumab, pembrolizumab/MK-3475, and pidilizumab/CT-011 are all in clinical development.  See tables I and II.
Callahan and Wolchok teach that nivolumab has activity in non-small lung cancer (NSCLC), melanoma, and renal cell carcinoma (RCC), with especially remarkable responses in NSCLC.  See p. 46 left column. 
Callahan and Wolchok teach that pembrolizumab/MK-3475, a humanized IgG4 antibody has notable activity in advanced, refractory melanoma.  See p. 46 left column.

It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Wu and Callahan and Wolchok and use nivolumab, pembrolizumab, or pidilizumab  in combination with the porous form of the polymer platform of Wu comprising immunomodulators like CCL21 and GM-CSF and with chemotherapeutics like cisplatin or an anthracycline because Callahan and Wolchok teach that modulation of co-inhibitory receptors on T cells is a potent way to amplify anti-tumor immune responses, and Callahan and Wolchok teach that nivolumab, pembrolizumab, or pidilizumab have significant activity in the clinical treatment of cancer.  Thus given the activity of nivolumab, pembrolizumab, or pidilizumab in the clinical treatment of cancer one of skill in the art would have been motivated to use nivolumab, pembrolizumab, or pidilizumab in combination in combination with the porous form of the polymer platform of Wu.

Conclusion
8.	All other objections and rejections recited in the Office Action of December 18, 2020 are withdrawn in view of Applicant’s amendments and arguments.
9.	No claims allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642